EXHIBIT 10.52

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

MANUFACTURING AND SUPPLY AGREEMENT

 

THIS MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is entered into by
and among Baxter Healthcare SA, a company organized under the laws of
Switzerland (“BHSA”), Baxter Healthcare Corporation, a company organized under
the laws of Delaware (“BHC”) (collectively referred to as “Baxter”), and Cerus
Corporation, a company organized under the laws of Delaware  (“Cerus”). Baxter
and Cerus, as corporations, are sometimes referred to herein as a “Party” and
collectively as the “Parties.”  This Agreement shall become effective as of
February 2, 2005.

 

WHEREAS, Baxter and Cerus have developed technology for the inactivation of
pathogens in blood and blood components (the “INTERCEPT Blood System”).

 

WHEREAS, BHC and Cerus are parties to a Development, Manufacturing and Marketing
Agreement, dated as of December 10, 1993, as amended to the date hereof (the
“Platelet Agreement”) relating to products referred to herein as the “Platelet
System”, and to a Development, Manufacturing and Marketing Agreement, dated
April 1, 1996, as amended and restated June 30, 1998, as further amended to the
date hereof, (the “RBC/FFP Agreement”) relating to products referred to herein
as the “Plasma System” and the “RBC System”;

 

WHEREAS, contemporaneously with the effectiveness of this Manufacturing and
Supply Agreement, the Parties are entering into a Restructuring Agreement (the
“Restructuring Agreement”) and other “Concurrent Agreements” (as defined
therein) including a License Agreement (the “License Agreement”) whereby Baxter
licenses to Cerus certain patents, know-how and materials on the terms and
conditions set forth in that agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Baxter and Cerus agree as follows:

 

Article 1

Definitions

 

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. The words “including”, “includes” and “include” shall be deemed to
be followed by the phrase “without limitation”, unless the context clearly
dictates otherwise.  Any agreement, schedule, attachment or exhibit referred to
herein shall mean such agreement, schedule, attachment or exhibit as amended,
restated, supplemented or modified from time to time to the extent permitted by
the applicable provisions of this Agreement.  Reference to any statute or
regulation means such statute or

 

1

--------------------------------------------------------------------------------


 

regulation as amended at the time and from time to time and includes any
successor statute or regulation.  Unless otherwise stated, references to
recitals, articles, sections, paragraphs, schedules and exhibits shall be
references to recitals, articles, sections, paragraphs, schedules and exhibits
of this Agreement.

 

“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, “control” shall mean (a) in the case of
corporate entities, direct or indirect ownership of any of the stock or shares
having the right to vote for the election of a majority of directors, (b) in the
case of non-corporate entities, direct or indirect ownership of any of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

 

“BioOne Territory” means the countries of Japan, China (including all Special
Administrative Regions), Taiwan, South Korea, Thailand, Vietnam and Singapore,
except as rights to any such countries shall revert to Baxter and Cerus from
BioOne Corporation.

 

“Commercialization Rights” means, as to a particular country or region, (a) as
to Baxter, the right and responsibility to market, distribute and sell the
Platelet System pursuant to the Platelet Agreement, and the Plasma System
pursuant to the RBC/FFP Agreement (and as further provided under the
Restructuring Agreement), in that country or region; or (b) as to Cerus, all
rights of Cerus under the Restructuring Agreement and Concurrent Agreements upon
termination of Baxter’s Commercialization rights in that country or region.  For
the purposes of this agreement, references to termination of Baxter
Commercialization Rights, or to Cerus gaining Commercialization Rights, in a
particular country or region means that licenses and related rights have been
released and relinquished to Cerus, pursuant to Section 4 of the Restructuring
Agreement, under the Platelet Agreement or the RBC/FFP Agreement as the case may
be.

 

“Components” means all raw materials and sub-assemblies, such as plastic
sheeting materials, containers (including without limitation “wet-filled”
containers), tubing, cannulas and compound absorption devices, Intersol Solution
and ESOL Solution for the production of or use in connection with the Systems
and Conversion Kits.

 

“Conversion Kit” means a disposable set having Intersol Solution which permits
the preparation of single donor platelets collected on a non-Baxter apheresis
collection platform to interface with the Platelet System.

 

“Cost of Goods” means Baxter’s full cost of manufacturing or acquiring an item,
in accordance with generally accepted accounting principles, consistently
applied, (GAAP) and in accordance with Baxter’s normal accounting practices, all
consistently applied.  Cost of Goods shall not, however, include amortization of
development expenditures or expenses falling under the category designated by
Baxter “other costs of sales” or similar category, however designated. Capital
expenditures for facilities and/or equipment and capitalized manufacturing
start-up costs will be amortized and included in Cost of Goods.  In the event
any item is acquired by Baxter from an Affiliate, “cost of manufacturing or
acquiring” shall be deemed to mean such Affiliate’s

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

cost of manufacturing or acquiring.  Overhead may be adjusted for changes in
overall plant activity, so long as such adjustment meets the standards in the
first sentence of this definition.  Notwithstanding the foregoing, Baxter agrees
that:

 

(a)   With respect to Platelet Sets the Cost of Goods will exclude that portion
of Overhead per Platelet Set exceeding [ * ] Dollars and [ * ] Cents ($[ * ])
per unit; provided that the aggregate number of Platelet Sets shipped by Baxter
in any calendar year exceeds [ * ], inclusive of shipments to Cerus and
shipments by Baxter to its customers or other collaborators, such as BioOne.
With respect to Plasma Sets the Cost of Goods will exclude that portion of
Overhead per Plasma Set exceeding [ * ] Dollars and [ * ] Cents ($[ * ]) per
unit; provided that the aggregate number of Plasma Sets shipped by Baxter in any
calendar year exceeds [ * ], inclusive of shipments to Cerus and shipments by
Baxter to its customers or other collaborators, such as BioOne.

 

(b)  If shipments are for fewer than [ * ] Platelet Sets in any calendar year,
aggregate Overhead applied over all Platelet Sets shipped in such calendar year,
inclusive of all shipments described in clause (a) above, shall not exceed [ * ]
Dollars ($[ * ]). If shipments are for fewer than [ * ] Plasma Sets in any
calendar year, aggregate Overhead applied over all Plasma Sets shipped in such
calendar year, inclusive of all shipments described in clause (a) above, shall
not exceed [ * ] Dollars ($[ * ]).

 

(c)  With respect to any Component with a Cost of Goods in excess of $[ * ], the
Cost of Goods per unit will exclude that portion of Overhead per unit exceeding
an amount equal to the Direct Cost of such unit.

 

As used in this definition: “Overhead” means total overhead, depreciation and
amortization;  “Direct Cost” means the direct cost of labor and materials
computed before Overhead.  For the purpose of determining Overhead per Platelet
Set or Plasma Set (collectively “Set), the parties will project at the
commencement of each calendar year whether the number of Sets expected to be
shipped in such calendar exceeds [ * ] and will apply clause (a) or (b) above
according to such projection.  If the parties projected that fewer than [ * ]
units would be shipped, a reconciliation will be made promptly following the end
of such calendar year if shipments exceed [ * ] units in such calendar year.  If
the parties projected that more than [ * ] units would be shipped, a
reconciliation will be made promptly following the end of such calendar year if
fewer units were shipped.

 

“ESOL Solution” means a proprietary red blood cell storage solution, also known
as erythrosol.

 

“European Territory” means the countries listed on Exhibit F to this Agreement.

 

“INTERCEPT Illuminator” means a proprietary illumination device, including
operating software and data management system, including source code for each,
developed for use with Platelet Sets and Plasma Sets.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

“Intersol Solution” means a proprietary platelet storage solution currently sold
under the trademark “Intersol.”

 

“Manufactured Products” means Platelet Systems, Plasma Systems, RBC Systems,
Conversion Kits and Components.

 

“North America” means the United States, including all its possessions and
protectorates, and Canada.

 

“Person” means an individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, or other form of organization
or governmental agency or authority.

 

“Plasma Sets” means disposable processing sets, including without limitation,
single unit and jumbo configurations, for inactivation of pathogens in plasma
components of blood, containing the raw material amotosalen (“S-59”).

 

“Plasma System” means Plasma Sets and INTERCEPT Illuminators.

 

“Platelet Sets” means disposable processing sets for the inactivation of
pathogens in platelet components of blood, containing the raw material
amotosalen (“S-59”).

 

“Platelet Systems” means the Platelet Sets and INTERCEPT Illuminators.

 

“Product Specifications” means the specifications for the Platelet System, the
Plasma System, the RBC System and the Conversion Kits as described in Sections
2.1(c) through (f) respectively, and as modified from time to time pursuant to
Section 2.1(b) and Section 3.4.  The Product Specifications for Components will
be the applicable specifications for components included within the Product
Specifications mentioned above in this definition, or if such do not exist for
any Component, then specifications to be developed by the Parties for such
Component.

 

“RBC Equipment” means dosing and mixing devices and incubator and compound
removal devices for use in connection with RBC Sets.

 

 “RBC Sets” means disposable processing sets for inactivation of pathogens in
the red blood cell components of blood, containing the raw material S-303.

 

“RBC System” means RBC Sets and RBC Equipment.

 

“ROW” means all countries other than the countries of the European Territory,
North America and the BioOne Territory, as such terms are defined herein;
provided however that certain countries may be added to the ROW pursuant to the
express provisions of the Restructuring Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

“Systems” means the Platelet Systems, the Plasma Systems and the RBC Systems.

 

“Territory” has the meaning set forth in the License Agreement.

 

Article 2

Manufacturing Services; Product Warranty

 

Section 2.1                                   Manufacturing Services.

 

(a)                                  General.  Baxter will, during the term of
this Agreement, manufacture Manufactured Products for Cerus on the terms set
forth below all in accordance with the Product Specifications (collectively, the
“Manufacturing Services”) in a professional and efficient manner and in
accordance with the terms and conditions of this Agreement.

 

(b)                                 Changes to Product Specifications.  Any
changes to such Product Specifications shall be made only by prior written
agreement of the Parties.  Subject to Section 3.4 hereof, Baxter will not
unreasonably withhold its approval to any requests of Cerus to change Product
Specifications.

 

(c)                                  Platelet System.  It is understood that the
current Product Specifications for the Platelet System are the specifications in
place for the commercial system currently being marketed in Europe, which are
set forth on Exhibit A to this Agreement.

 

(i)                                     European
Territory.                                   Upon Cerus’ gaining
Commercialization Rights for the Platelet System in the European Territory, the
then-current Baxter specifications for the Platelet System applicable to the
European Territory will be considered the Product Specifications applicable to
such region hereunder.

 

(ii)                                  North America.  Upon Cerus’ gaining
Commercialization Rights for the Platelet System in North America, Baxter will
manufacture and supply clinical prototype batch(es) of the Platelet System,
according to such specifications as Cerus may reasonably require and Baxter
shall approve, such approval not to be unreasonably withheld. Such
specifications shall become the Product Specifications hereunder for such
prototype batch(es).  In the event that Cerus requires such prototype batches in
any form other than that of the Platelet System products or Components that
Baxter is then manufacturing, or in the event that Cerus requires additional
validation or qualification activities to enable clinical testing or obtain
regulatory approval in any country, Cerus will bear the costs of making such
changes or conducting such activities, as further provided in Section 3.4
hereof.  If Cerus ultimately obtains approval to sell the Platelet System in any
country in North America, Baxter will supply only Components for such use,
including all Components needed to assemble Platelet Sets; provided that such
Components are sourced from then-existing manufacturing facilities.  Pursuant to
Section 3.4 hereof, Cerus shall bear the cost of adding any capacity to Baxter’s
then-existing

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

capacity, as needed to meet Cerus’ requirements.  It is understood and agreed
that Baxter does not have any obligation to manufacture Platelet Systems or
Components for North America in an FDA-approved facility, unless the Partners
separately so agree.

 

(iii)                               ROW.  For any country or region in the ROW
as to which Cerus gains Commercialization Rights, Baxter will manufacture and
supply Platelet Systems, so long as such Manufactured Products are the same
products that Baxter is manufacturing and supplying for commercial use, and may
be manufactured in the same facilities as are used for manufacture of such other
products.  Otherwise, such Manufactured Products will be manufactured according
to such specifications as Cerus may reasonably require and Baxter shall approve,
such approval not to be unreasonably withheld, with Cerus bearing any additional
expenses for such changes or associated validation or qualification activities,
as provided in Section 2.1(c)(ii), above.  Such specifications shall become the
Product Specifications hereunder for such Platelet Systems.  For any ROW
countries, Baxter shall, at Cerus’ request and expense, complete “First of Code”
manufacture of the Platelet System under this Agreement (if such activity shall
not have been previously completed by Baxter, at Baxter’s expense, during the
period of Baxter’s Commercialization Rights in such country). Baxter will charge
Cerus Baxter’s actual cost of conducting such “First of Code” activities.

 

(d)                                 Plasma System.  It is understood that the
current Product Specifications for the Plasma System are the specifications in
place for the Plasma System that has previously been the subject of clinical
testing.

 

(i)                                     European Territory.  Upon Cerus’ gaining
Commercialization Rights for the Plasma System in the European Territory, the
then-current Baxter specifications for the Plasma System applicable to the
European Territory will be considered the Product Specifications applicable to
such country or region hereunder.  For countries in the European Territory,
Baxter shall, at its own expense, complete “First of Code” manufacture of the
Plasma System under this Agreement (if such activity shall not have been
previously completed by Baxter, at its expense, during the period of Baxter’s
Commercialization Rights in such country).

 

(ii)                                  North America.  For North America, Baxter
will manufacture and supply clinical prototype batch(es) of the Plasma System,
according to such specifications as Cerus may reasonably require and Baxter
shall approve, such approval not to be unreasonably withheld. Such
specifications shall become the Product Specifications hereunder for such
prototype batch(es).  In the event that Cerus requires such prototype batches in
any form other than that of the Plasma System products or Components that Baxter
is then manufacturing, or in the event that Cerus requires additional validation
or qualification activities to enable clinical testing or obtain regulatory
approval in any country, Cerus will bear the costs of making such changes or
conducting such activities, as further provided in Section 3.4 hereof.  If Cerus
ultimately obtains approval to sell the Plasma System in any country in North
America, Baxter will supply only Components, including all Components needed to
assemble Plasma Sets.  Pursuant to Section 3.4 hereof, Cerus shall bear the cost
of adding any capacity to Baxter’s then-existing capacity, as

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

needed to meet Cerus’ requirements. It is understood and agreed that Baxter does
not have any obligation to manufacture Plasma Systems or components for North
America in an FDA-approved facility, unless the Parties separately so agree.

 

(iii)                               ROW.  For any country or region in the ROW
as to which Cerus gains Commercialization Rights, Baxter will manufacture and
supply Plasma Systems, so long as such Manufactured Products are the same
products that Baxter is manufacturing and supplying for commercial use, and may
be manufactured in the same facilities as are used for manufacture of such other
products.  Otherwise, such Manufactured Products will be manufactured according
to such specifications as Cerus may reasonably require and Baxter shall approve,
such approval not to be unreasonably withheld, with Cerus bearing any additional
expenses for such changes or associated validation or qualification activities,
as provided in Section 2.1(d)(ii), above.  Such specifications shall become the
Product Specifications hereunder for such Plasma Systems.  For any ROW
countries, Baxter shall, at Cerus’ request and expense, complete “First of Code”
manufacture of the Plasma System under this Agreement (if such activity shall
not have been previously completed by Baxter, at Baxter’s expense, during the
period of Baxter’s Commercialization Rights in such country). Baxter will charge
Cerus Baxter’s actual cost of conducting such “First of Code” activities.

 

(e)                                  RBC System.  Baxter will manufacture and
supply the RBC System Components listed on Exhibit B to this Agreement.  It is
understood and agreed that Baxter will not have any obligation to provide
S-303-filled or glutathione-filled containers, except as provided in the next
sentence.  Baxter will provide to Cerus without charge any inventory of RBC
System Components that Baxter possesses as a result of the Cooperative
Development work under the RBC/FFP Agreement, subject to the condition on
Exhibit B, item 5.

 

(f)                                    Conversion Kits.  It is understood that
the current Product Specifications for the Conversion Kit are the specifications
in place for the commercial Conversion Kit (also known as preparation set)
currently being marketed in Europe.

 

(i)                                     If Baxter, for any reason, does not
supply Conversion Kits to a customer, other than due to unavailability as a
consequence of a Force Majeure Event, as defined in Section 9.5 hereof, Baxter
will supply the Conversion Kits to Cerus within [ * ] days of Cerus’ order, at a
price specified in Section 3.1(b) hereof.

 

(ii)                                  If Baxter ceases to supply Conversion Kits
to customers generally in any country or region where the Platelet System is
approved for sale, without limiting any other rights or remedies of Cerus,
Baxter will manufacture and supply such Products under this Agreement at a price
set forth in Section 3.1(a) hereof.

 

(iii)                               Baxter will provide Cerus with not less than
[ * ] months advance written notice prior to ceasing to make available
Conversion Kits to customers.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

(g)                                 To the extent that a third party bears the
expense of any new configuration or other change, such expense shall not be
considered an additional expense to be borne by Cerus.

 

Section 2.2                                   Supply Commitment.   During the
Initial Term of this Agreement, Baxter shall supply Cerus with [ * ]% of its
purchase orders to Baxter for Manufactured Products within the delivery times
required under Section 2.4.  During any Extended Term of this Agreement, Baxter
will supply Cerus with [ * ]% of its purchase orders to Baxter for Components
within the delivery times required under Section 2.4.  Cerus shall purchase
Manufactured Products from Baxter as set forth in Section 2.4.   Cerus will not
be restricted, however, from purchasing Manufactured Products from third party
suppliers, including Baxter’s suppliers, if such products are unavailable from
Baxter, or can be purchased from the third-party supplier at lower cost or with
superior quality.  In the event that Baxter is unable to supply a component that
can be provided by its third party suppliers, then Baxter will arrange for such
supplier to provide such component to Cerus.  In addition, Baxter will assist
Cerus in making arrangements with third party suppliers to facilitate
manufacturing by such third party suppliers of Manufactured Products such that
third party manufacturing can be operational prior to the expiration of Baxter’s
manufacturing commitments hereunder.  For Components supplied to Baxter by a
third party, if Cerus notifies Baxter that Cerus is prepared to acquire a
particular Component directly from the third party supplier, and Cerus so
requests, Baxter agrees to cooperate with Cerus to effect an assignment to Cerus
of such contract (or the portion of such contract concerning such Component). 
It is understood that any such assignment must be in accordance with the terms
of the third party contract, and may require the consent of the third party
supplier.  Baxter agrees to use commercially reasonable efforts to obtain the
consent of the third party supplier, if such consent is required.  Baxter,
however, will not be obligated to incorporate in a Manufactured Product a
Component that has been manufactured by a third party, unless Baxter has
consented in advance to do so, which consent will not be unreasonably withheld.

 

Section 2.3                                   Forecasts.  In order to assist
Baxter in its production planning of Manufactured Products for Cerus, Cerus will
provide to Baxter on a monthly basis during the Term of this Agreement a rolling
[ * ] forecast of which the [ * ] will constitute firm purchase orders.  The
initial forecast will be provided at least [ * ] calendar days before the period
covered by the forecast.

 

Section 2.4                                   Purchase Orders.    The firm
purchase orders in each rolling forecast will constitute a binding obligation on
the part of Cerus to purchase such Manufactured Products regardless of whether
Cerus has a need for such Manufactured Products at the time of delivery and such
purchase obligation will not be relieved for longer than a [ * ] period on
account of any force majeure event that may arise subsequent to the date the
purchase order is placed.  Additional firm purchase orders may be made on such
form of documentation as Baxter and Cerus agree from time to time, provided that
the terms and conditions of this Agreement will be controlling over any terms
and conditions included in any purchase order form used in ordering Manufactured
Product.  Any term or condition of any purchase order, invoice, packing slip,
quotation or other document delivered by either Party incident to the purchases
hereunder that is

 

8

--------------------------------------------------------------------------------


 

in addition to, different from or contrary to the terms and conditions of this
Agreement will be void, unless the Parties otherwise agree by a separate written
agreement.

 

Section 2.5                                   Delivery; Shipment.

 

(a)                                  All Manufactured Products supplied under
this Agreement will be delivered by Baxter’s standard ocean carrier to a single
location in each country in the Territory designated by Cerus in writing.  Title
and risk of loss passes to Cerus when the Manufactured Product has cleared
customs at such designated location.  Invoices covering delivery costs,
insurance, freight, import and export duties and taxes shall be issued by Baxter
upon receipt confirming customs clearance and paid by Cerus within [ * ] days of
invoice date.  Disputed invoices are to be resolved within [ * ] days of the
invoice date.  All delivery costs, insurance, freight, import and export duties
and taxes will not be included as Cost of Goods.  Baxter shall cause to be
delivered all Manufactured Products according to the forecasts.

 

(b)                                 Baxter shall include a packing list in each
shipment of the Manufactured Products providing the following information:  (i)
Cerus purchase order number; (ii) Baxter Components Code; (iii) and Quantity.
Baxter shall also mail a copy of each packing list to the destination for each
shipment at the time of shipment.  Upon request, Baxter shall provide to Cerus a
certificate of analysis relative to any shipment.

 

(c)                                  Baxter shall deliver each Manufactured
Product to Cerus within [ * ] months of production.  Baxter shall clearly mark
each Manufactured Product with its date of production.

 

(d)                                 Within [ * ] weeks of customs clearance by
Cerus, Cerus will complete an incoming inspection of the Manufactured Products
to identity any variations from the Product Specifications or the control plans
referenced on the relevant Exhibit to this Agreement or other mutually agreed
control plans (each a “Control Plan”), which set forth quality standards for the
Manufactured Products.  If the Manufactured Products do not meet the Control
Plan or are outside of the Product Specifications then Cerus shall notify Baxter
of its rejection of such Manufactured Products.  Baxter will invoice Cerus for
the Manufactured Products as described in Section 3.5 of this Agreement.  If
Cerus delivers notice to Baxter within such [ * ] week period that Cerus has
rejected any shipment, Cerus shall promptly make available to Baxter for
examination and testing, at the expense of Baxter, the Manufactured Products in
the rejected shipment and Baxter shall, if the Manufactured Products were
properly rejected, at Baxter’s expense, either (i) credit Cerus for the amount
of such non-conforming Manufacturing Products for which Cerus has previously
paid Baxter, or (ii) provide replacement Manufacturing Products that meet the
Product Specifications and return such to Cerus as soon as such replacement can
be completed.

 

Section 2.6                                   Warranty.   Each Party represents
and warrants to the other as follows:

 

(a)                                  As of the Effective Date, all corporate
action necessary for the authorization,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement by such Party and the performance of
its obligations hereunder has been taken;

 

(b)                                 As of the Effective Date, the execution,
delivery and anticipated performance of this Agreement do not violate or
conflict with any law applicable to it, any provision of its charter or bylaws,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction or provision or agreement
or instruction binding on or affecting it or any of its assets;

 

(c)                                  As of the Effective Date, its obligations
hereunder constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application, regardless of whether enforcement is sought in a proceeding
in equity or at law); and

 

(d)                                 To the knowledge of the Parties as of the
Effective Date, no consents, waivers, approval or authorizations of any third
party, other than the regulatory authorities in other countries in the
Territory, are required for such Party to perform any of its obligations under
this Agreement.

 

(e)                                  Baxter expressly represents and warrants
that, upon shipment and for a one-year period from the date of production of
each Manufactured Product (or for the shelf-life of the Manufactured Product, if
such period is longer) (the “Warranty Period”), Manufactured Products
manufactured by Baxter or its subcontractors will meet the then-current Product
Specifications, conform to the Control Plan, and be free from defects in
material, workmanship and title.

 

(f)                                    Baxter expressly represents and warrants
that the manufacture and export of the Manufactured Products by Baxter or its
subcontractors will not violate any laws, rules or regulations of the country of
export in effect as of the Effective Date.

 

(g)                                 Baxter expressly represents and warrants
that its manufacturing plant used to provide Manufactured Products hereunder
will meet the Good Manufacturing Practices (GMP) and standards applicable to the
respective parts of the Territory and as required to meet the Product
Specifications.

 

Section 2.7                                   Disclaimer of Warranties.  With
respect to the subject matter of this Agreement, the warranties granted in
Section 2.6 are exclusive and are offered in LIEU OF ALL IMPLIED OR STATUTORY
WARRANTIES (INCLUDING WITHOUT LIMITATION, WARRANTIES AS TO MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE) or any other express or implied warranties or representations.

 

Section 2.8                                   Remedies.     If any item
manufactured by Baxter or its subcontractors

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

shall prove defective in material and/or workmanship, within the Warranty
Period, Cerus shall notify Baxter in writing of such defect or noncompliance
within [ * ] days of Cerus’ discovery of such defect or noncompliance, and
Baxter shall either, at its option, repair or replace said item, excluding
normal wear and tear. The Warranty Period for such repaired or replaced item
shall be for the longer of (a) the remaining Warranty Period of the original
component or [ * ] days. Baxter shall have no responsibility if such item has
been improperly stored, installed, operated, maintained, modified and/or
repaired by an organization other than Baxter or its subcontractors.  The
foregoing shall be Baxter’s sole and exclusive liability and Cerus’ sole and
exclusive remedy for any breach of contract action arising out of any such
defect, except with respect to the remedies set forth in Section 5.10 and
Baxter’s indemnification obligations as set forth in Article 8.

 

Section 2.9                                   Changes in Manufacturing
Location.  Baxter will provide Cerus with at least [ * ] days advance written
notice of any change in its manufacturing location and, in any event, will not
change any location until the new location is fully-qualified and licensed with
each applicable Regulating Group for the manufacture of the Manufactured
Products for clinical testing or (as applicable) sale and clinical use in the
Territory.

 

Article 3

Payments; Audit

 

Section 3.1                                   Compensation for Manufacturing
Services.

 

(a)                                  During the Term of this Agreement as
compensation for the Manufacturing Services, Cerus will pay to Baxter or
Baxter’s designee, an amount (the “Manufacturing Fee”) equal to (i) [ * ]
percent ([ * ]%) of Baxter’s Cost of Goods of the Manufactured Products ordered
and purchased by Cerus for commercial use, and (ii) [ * ] percent ([ * ]%) of
Baxter’s Cost of Goods of the Manufactured Products ordered and purchased by
Cerus for use in clinical or pre-clinical studies in support of regulatory
filings.

 

(b)                                 The price of Conversion Kits supplied to
Cerus pursuant to Section 2.1(f)(i) hereof shall be Baxter’s average sales price
(“ASP”) for such Conversion Kits, minus the amount of royalty that would have
been due to Cerus under Section 9.7(b) of the Restructuring Agreement if such
Conversion Kits had been sold by Baxter to the customer.

 

Section 3.2                                   Cost Calculations.  Baxter
represents that the current Cost of Goods for the Platelet System, the current
estimated Cost of Goods for the Plasma System, are set forth on Exhibits C and
D, respectively, hereto.  The Cost of Goods will vary depending on (a) whether
Cerus [ * ] Manufactured Products as provided on such Exhibit; (b) changes to
the Product Specification based upon the needs and legal requirements in the
Territory; (c) unanticipated supplier costs; and (d) inflation or deflation. 
Cost adjustments will be made to reflect the effect of these variables, provided
that (x) adjustments due to [ * ] are as described in Exhibits E and F; (y)
supplier cost increases are passed to Cerus only if such increase is greater
than [ * ] percent

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

([ * ]%) per annum, as measured by the [ * ] change in the annual average CPI-U
index; and (z) only changes in inflation or deflation resulting in a [ * ]
percent ([ * ]%) per annum or greater change will be reflected in an adjustment
to the cost of goods.  Future calculations of Baxter’s Cost of Goods shall be
made consistent with Baxter’s current practice of computing standard cost of
goods, subject to the definition of “Cost of Goods” in Article 1 hereof.  The
Cost of Goods will be based upon the local currency in the country in which the
Manufactured Product is manufactured.  Any estimates used by Baxter in
calculating standard Cost of Goods shall be made reasonably and in good faith. 
Upon request by Cerus, Baxter will supply Cerus with a full accounting of
Baxter’s Cost of Goods.

 

Section 3.3                                   Audit.  Cerus shall have the
right, through an independent third-party auditor approved by Baxter (which
approval shall not be unreasonably withheld), to perform a full audit, on an
annual basis and after [ * ] days prior notice, on Baxter records directly
associated with or related to the Manufacturing Services or Baxter’s calculation
of Cost of Goods.  Any audit shall be conducted during Baxter’s normal business
hours.  Prior to commencing any audit, such third-party auditor shall enter into
a confidentiality agreement in a form acceptable to Baxter.   Any undisputed
overpayment or underpayment of the Manufacturing Fee determined by this Section
3.3 shall be due and payable to the other Party by the Party owing such amount
within [ * ] days after notice of such audit finding.  Cerus shall bear the full
costs of such audit unless in the event that any audit performed hereunder
results in a decrease of [ * ] percent ([ * ]%) or more in the case of Platelet
Sets, Plasma Sets and Conversion Kits, or [ * ] percent ([ * ]%) or more in the
case of Components, in any Manufacturing Fee due Baxter hereunder, then Baxter
shall be obligated to pay such audit costs, but will not be required to
reimburse more than [ * ] Dollars ($[ * ]) for any audit except in the case
where the adjustment results from fraud or intentional misconduct.  In the event
Baxter bears any audit costs hereunder, such costs shall not be incorporated
into the calculations for the cost of goods.

 

Section 3.4                                   Change Requests; Capital
Expenditures.  Baxter will make no changes to the Manufactured Products without
the prior written approval of Cerus, except where (a) such changes are caused by
third-party suppliers and out of Baxter’s control, and (b) such changes would
not cause the Manufactured Products to fail to meet any regulatory requirements
(“Third Party Changes”).  Baxter shall give Cerus at least [ * ] days notice of
all Third Party Changes provided such third party gave sufficient notice to
Baxter.  If, due to circumstances beyond Baxter’s control, Baxter is required to
qualify a new third-party supplier, it will so notify Cerus, the Parties’ will
confer on determination of the new supplier and the terms of the agreement with
such supplier, Cerus will bear the expense of Baxter’s qualification of the new
supplier.  In the event that Cerus requests any changes to any Product
Specifications of the Manufactured Products, Baxter will perform and complete
such requests in a timely fashion.  In the event that Cerus requests any changes
to Product Specifications to comply with any request, order or instructions by a
regulatory authority in any country in the Territory, and such requested changes
affect Baxter’s Costs of Goods for the Manufactured Products, then the Costs of
Goods will be adjusted and continue to be established as set forth in Section
3.1, and the Manufacturing Fee will be maintained as set forth in Section 3.1(a)
hereof.   Baxter will provide Cerus with a

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

detailed accounting of any cost change due to the change in Product
Specifications under this Section 3.4.  Baxter will not be required to perform
any such work until the Parties reach written agreement on the scope of the
additional work and the change in Cost of Goods.  Further, any capital
expenditure (a) required to meet the changes requested by regulatory authorities
or requested by Cerus and (b) used exclusively to provide Manufactured Products
to Cerus, will be paid for by Cerus. Any such capital assets paid for by Cerus
(“Cerus Assets”) shall be purchased in Cerus’ name and be owned by Cerus. 
Baxter shall be liable for all risk of damage to or loss of such Cerus Assets
while in the possession or control of Baxter.  Baxter shall tag all such Cerus
Assets in its possession or control with appropriate indicators that they are
owned by Cerus, and shall ensure that no third party acquires any security
interest in the Cerus Assets while they are in the possession of control of
Baxter.  All Cerus Assets in the possession or control of Baxter shall be
returned to Cerus upon the termination of this Agreement.  Except for costs
Cerus has previously expressly agreed to incur in connection with design
transfer for relocation of Plasma System manufacturing from [ * ], Baxter will
bear all costs of relocation and revalidating manufacturing facilities, unless
such relocation and validation is expressly requested by Cerus.  Any costs
involved with such relocation will not increase the Cost of Goods to Cerus over
the Cost of Goods that was in effect as to manufacture of any Manufactured
Product at the previous location.

 

Section 3.5                                   Payment; Late Payment Charges. 
Cerus will pay the Manufacturing Fee, in U.S. Dollars within [ * ] days after
the date of Baxter’s invoice, by wire transfer to a bank account designated in
writing by Baxter.  Undisputed invoices not timely paid will be subject to a
late payment charge of [ * ] percent ([ * ]%) per month, or the highest amount
permitted by law, if lower.

 

Article 4

Term; Termination

 

Section 4.1                                   Term.

 

(a)                                  The initial term of this Agreement shall be
from the date of execution through December 31, 2008, unless earlier terminated
pursuant to Section 4.2 (the “Initial Term”).  Thereafter, Baxter will no longer
manufacture Systems for Cerus, but agrees to manufacture Components for Cerus
under this Agreement for a term of [ * ] which term will automatically be
renewed each year for additional [ * ] terms unless and until either Party
terminates the Agreement in accordance with Section 4.2 of this Agreement (the
“Extended Term”).  (The Initial Term and the Extended Term are together referred
to herein as the “Term.”)

 

(b)                                 In the event that the parties agree to
extend Baxter’s Commercialization Rights beyond December 31, 2008, the Term of
this written Agreement will be extended until that date which is thirty-three
(33) months after [ * ] of any year (2008, 2010, etc.) in which Baxter has an
option (under Section 2.3 of the Restructuring Agreement) to extend its
Commercialization Rights into an Extension Period, if Baxter does not exercise
such option in accordance with such

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

Section.

 

(c)                                  Notwithstanding the termination dates
stated in Section 4.1(a), in the event that Cerus is materially impeded from
manufacturing, or having third parties manufacture, Manufactured Products due to
patents, know-how or materials, such as plastic sheeting, seals, connectors and
sterilization, that have been excluded from the licenses to Cerus under to the
License Agreement, Baxter will either (a) continue manufacture of the specific
items whose manufacture is impeded by such excluded rights for so long as Cerus
requires such items, or (b) expand the license under the License Agreement so as
to eliminate such impediment.  In addition, if Baxter has, or enters into,
commitments with third parties to manufacture any Manufactured Products for such
third parties, and the period of Baxter’s commitment to the third party extends
beyond the termination dates stated above, then the Initial Term or Extended
Term, as the case may be, with respect to Manufactured Products sourced from the
same manufacturing plant as that used to supply the third party, will be
extended so as to be co-terminus with the termination date of the commitments to
the third party.

 

(d)                                 Notwithstanding the termination dates stated
above, in the event that Cerus terminates the Platelet Agreement and/or the
RBC/FFP Agreement for failure by Baxter to perform its obligations thereunder,
this Agreement shall terminate thirty-three (33) months after such termination
of such other agreement(s) (but not before December 31, 2008), except as further
extended pursuant to Section 4.1(b) hereof.

 

(e)                                  Notwithstanding any other provision hereof,
it shall be a precondition to termination of Baxter’s obligations under this
Agreement that Baxter shall have furnished to Cerus all information to be
provided under this Agreement and the Licensed Materials to be provided under
the License Agreement at least thirty-three (33) months prior to such
termination.  This provision is not intended to relieve Baxter from any
obligation stated herein or in the License Agreement to furnish to Cerus
information and Licensed Materials sooner than such time.

 

Section 4.2                                   Termination.  This Agreement may
be terminated as follows:

 

(a)                                  by Baxter and Cerus upon their mutual
agreement;

 

(b)                                 by Baxter upon a Fundamental Breach; as used
herein a “Fundamental Breach” is:

 

(i)                                     failure by Cerus to perform its
obligations under Section 8.1 of this Agreement that is not cured within [ * ]
days after notice from Baxter or Cerus to Cerus of such failure; provided,
however, that this Section 4.2(b) shall apply only if the amount unpaid exceeds
[ * ] U.S. dollars (U.S.$ [ * ]);

 

(ii)                                  failure by Cerus to make any payment to
Baxter under this Agreement (other than a de minimis payment) following repeated
previous payment failures or delays, evidencing a

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

conscious disregard by Cerus of its payment obligations to Baxter, and following
a written notice to Cerus from Baxter that further payment failures will or
could result in termination;

 

(c)                                  by Cerus upon a material breach of this
Agreement by the other Party, provided, however, the breaching Party shall be
entitled to written notice of such breach and [ * ] days to cure such breach (or
such longer period as may be necessary if the breaching Party has commenced
curing such breach and is diligently proceeding to cure such breach) before the
Agreement may be terminated;

 

(d)                                 by Baxter or Cerus with written notice to
take effect immediately upon receipt thereof by the other Party in the event
that the Party receiving notice has filed for bankruptcy or is adjudged
insolvent or has made an assignment for the benefit of creditors, or a receiver
is appointed for its business or a voluntary or involuntary petition of
bankruptcy is filed, or proceedings for the reorganization of the Party are
instituted;

 

(e)                                  automatically in the event of termination
of the License Agreement;

 

(f)                                    by either Party during the Extended Term
at any time with [ * ] months prior written notice to the other Party, subject,
however to Section 4.1(b) hereof;

 

(g)                                 by Cerus with [ * ] months prior written
notice to Baxter, for any reason.

 

(h)                                 by Baxter upon the occurrence of a
“Fundamental Breach” under the License Agreement, as that term is defined
therein.

 

Section 4.3                                   Survival.        The following
provisions of this Agreement will survive any expiration or earlier termination
of this Agreement: Sections 2.6, 2.7, 2.8, 3.3, 4.1, 4.3, 5.2, 5.3, 5.4, 5.5,
5.6, 5.7, 5.10, 6.1, 6.4 6.5 and Articles 7, 8 and 9.

 

Article 5

Recordkeeping; Audits; Recalls


 


SECTION 5.1                                   MANUFACTURING QUALITY.     BAXTER
SHALL PERFORM THE OBLIGATIONS ASCRIBED TO BAXTER IN EXHIBIT E (INCLUDING
EXHIBITS E-1 AND E-2) (THE “QUALITY OBLIGATIONS”). IF CERUS DESIRES TO CHANGE
THE QUALITY OBLIGATIONS, SUCH CHANGES SHALL BE SUBJECT TO MUTUAL AGREEMENT BY
BOTH PARTIES AND MAY REQUIRE ADDITIONAL COMPENSATION TO BAXTER FOR MEETING SUCH
CHANGES. ALL MANUFACTURED PRODUCTS SHALL MEET THE PRODUCT SPECIFICATIONS AND
SHALL BE SUBJECTED TO QUALITY CONTROL INSPECTIONS BY BAXTER IN ACCORDANCE WITH
BAXTER’S QUALITY CONTROL STANDARDS AND SYSTEM.

 


SECTION 5.2                                   RECORD KEEPING.      BAXTER WILL
MAINTAIN THE DESIGN HISTORY FILE FOR THE PROCESS BY WHICH THE MANUFACTURED
PRODUCTS ARE PRODUCED AND THE COMPONENTS MASTER RECORD AND A COMPONENTS HISTORY
RECORD AS DESCRIBED IN THE QUALITY OBLIGATIONS. CERUS MAY HAVE ACCESS TO THE
MANUFACTURED PRODUCTS MASTER RECORD AND COMPONENTS HISTORY RECORD WHEN

 

15

--------------------------------------------------------------------------------


 

necessary for purposes of audit.   Baxter shall continue to maintain the
Manufactured Products Master Record and Components History Record consistent
with Baxter’s record retention policy and in accordance with regulatory
requirements.

 


SECTION 5.3                                   CUSTOMER COMPLAINTS.      IN THE
EVENT THAT ANY PARTY RECEIVES ANY COMPLAINT REGARDING THE PRODUCTS THAT MAY BE
CAUSED BY THE MANUFACTURED PRODUCTS PROVIDED UNDER THIS AGREEMENT, IT SHALL
NOTIFY THE OTHER PARTIES PROMPTLY.  BAXTER WILL ASSIST CERUS BY INVESTIGATING
THE PORTION OF THESE COMPLAINTS RELATING TO THE MANUFACTURED PRODUCTS AND
RESPONDING TO CERUS IN WRITING.  CERUS WILL MAKE AN EVALUATION OF EACH COMPLAINT
IT RECEIVES AND WILL CONDUCT ALL FOLLOW-UP AND COMMUNICATION WHICH IT DEEMS
APPROPRIATE. CERUS SHALL PROVIDE BAXTER WITH NOTICE OF ANY COMMUNICATIONS TO THE
REGULATING GROUPS THAT REFERS TO BAXTER AND COPIES OF ALL SUCH COMMUNICATION
(REDACTED TO PROTECT ANY CERUS PROPRIETARY INFORMATION).

 


SECTION 5.4                                   QUALITY AUDITS.       BAXTER SHALL
PERMIT CERUS TO REVIEW PERIODICALLY BAXTER’S PRODUCTION AND QUALITY CONTROL
PROCEDURES AND RECORDS AND TO VISIT BAXTER’S FACILITIES WITH REASONABLE
FREQUENCY AND AT REASONABLE TIMES, NOT TO EXCEED ONCE IN ANY TWELVE (12) MONTH
PERIOD PER FACILITY, (WITH A REPRESENTATIVE OF BAXTER PRESENT) IN ORDER TO
ASSURE SATISFACTION OF THE QUALITY OBLIGATIONS.

 

Section 5.5                                   Government Inspections.  Each
Party will promptly inform the other of any inspection by regulatory authority
in a country in the Territory that has authority or jurisdiction over the
Manufactured Products, whether relating to its development, manufacture,
marketing and commercialization, handling, storage, transportation, destruction,
or otherwise (“Regulating Groups”), related to the Manufactured Products, or the
facilities used to produce, test, or package the same.  A copy of all
observations and all warning letters concerning the production and distribution
of the Manufactured Products, and any related correspondence, will be promptly
provided by each Party to the other.  The Parties will assist each other in
responding to any warning letters, but the final responsibility to respond to
such matters will be that of the Party to whom such Regulating Group directed
the inquiry or act.  The party responsible for the non-compliance will remedy
any non-compliance in a timely fashion.  The provisions of this Section 5.5
(i.e. concerning notification, furnishing of documents and assistance) will
apply with respect to communications to or from any Regulating Group regarding
regulatory submissions for Manufactured Products.

 

Section 5.6                                   Adverse Information. Each Party
will promptly notify the other Party following receipt of any information,
including but not limited to any problems regarding the Manufactured Products or
any information regarding any threatened or pending action by any Regulating
Group that might affect the production or marketing of the Manufactured
Products.  Promptly upon receipt of such notice, the Parties will consult with
each other in an effort to arrive at a mutually acceptable procedure for taking
appropriate action; provided, however, that nothing contained herein will be
construed as restricting the right of either Party to make a timely report of
such matter to any Regulating Group or take other action that it deems to be
appropriate or required by applicable law or regulation.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

Section 5.7                                   Communications with Regulating
Groups.  In the event of any communication from or to any Regulating Groups in
connection with the Manufactured Products (collectively, the “Communications”),
Baxter and Cerus will promptly notify each other of such Communications and
provide a copy of such Communications, which may be redacted to limit to
information pertinent to Manufactured Products, and before taking action with
such Regulating Group, will discuss and use reasonable efforts to agree on (i)
which Party should respond to Communications received; and (ii) which
individuals need to collaborate on a response to Communications received. 
Notwithstanding the foregoing, changes to the Manufactured Products shall be
made only in accordance with Section 3.4.

 

Section 5.8                                   Product Labels and Labeling. 
Cerus will create and proof label and labeling copy based on the label and
labeling copy approved under the regulatory submissions for the Manufactured
Product.  Cerus will approve final labeling specifications and Baxter will be
responsible for printing the label and labeling copy approved by Cerus.  After
the final labels and labeling have been printed, Cerus will receive samples of
Product bearing such labels and labeling.

 

Section 5.9                                   Complaints and Adverse Experience
Reports.  Cerus will be solely responsible for the reporting of adverse
experiences known to Cerus with respect to the Manufactured Products sold by
Cerus and its majority-owned or controlled affiliates in the Territory to all
Regulating Groups to the extent required by applicable law.  Cerus shall include
provisions in its contracts with its distributors and sublicensees obligating
them to report such adverse experiences to Cerus.  Cerus will copy Baxter on
such reports and communications.  Baxter shall promptly notify Cerus of any
adverse effect on the human body caused by the Manufactured Products upon
learning of such adverse effect.

 

Section 5.10                            Product Recalls.

 

(a)                                  By Cerus.  In the event Cerus shall be
required to recall any Manufactured Product because such Manufactured Product
may violate laws or regulations of any applicable government or agency in the
Territory or may not comply with the Product Specifications, or in the event
that Cerus elects to institute a voluntary recall, Cerus shall be responsible
for coordinating such recall.  Cerus promptly shall notify Baxter if any
Manufactured Product sold by Cerus in the Territory is the subject of a recall
and provide Baxter with a copy of all documents relating to such recall, subject
to any confidentiality agreements with third parties.  Baxter shall cooperate
with Cerus in connection with any recall. Except to the extent such recall is
caused by defective Manufactured Product or the negligence or willful misconduct
of Baxter or by Baxter’s breach of its warranties under this Agreement, Cerus
shall bear all of the costs and expenses of such recall.  In the event a recall,
product withdrawal or field correction is necessary because of defective
Manufactured Product, negligence or willful misconduct of Baxter or by Baxter’s
breach of its warranties under this Agreement, Baxter will bear all reasonable
costs associated with such recall, product withdrawal or field correction,
provided, however, in no

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

event shall Baxter’s liability for costs associated with such recall, product
withdrawal or field correction exceed the purchase price paid to Baxter by Cerus
for the Manufactured Product which is the subject of such recall, product
withdrawal or field correction, plus the cost of any shipping related to such
recall, product correction or field correction.  Any costs incurred by Baxter
under this Section 5.10(a) will not be included in the calculation of the Cost
of Goods.  Except as required by law, Cerus shall not, in any of its contracts
with its customers, offer any reimbursement for the cost or value of any blood
products which may be rendered unusable as a result of any defect in any
Manufactured Product.  Baxter will not reimburse Cerus for any such cost or
value of blood products rendered unusable as a result of any defect in any
Manufactured Product.

 

(b)                                 By Baxter.  Baxter reserves the right to
recall any Manufactured Product that is marketed under the “Baxter” label if it
determines, after consultation with Cerus, that such Manufactured Product may
violate laws or regulations of any applicable government or agency in the
Territory or may not comply with the Product Specifications.  In such event,
Baxter shall be responsible for coordinating such recall.  Baxter will bear all
costs associated with such recall, product withdrawal or field correction,
except to the extent such recall results from the negligence or willful
misconduct of Cerus, in which cases the parties will share the expense of the
recall in proportion to their respective fault in the occurrence of the defect
giving rise to the recall.  Any costs incurred by Baxter under this Section
5.10(b) will not be included in the calculation of the Cost of Goods.

 

Article 6

Additional Covenants

 

Section 6.1.                                Acquisition of Residual Inventory. 
Upon the expiration or termination of this Agreement, Cerus shall purchase all
existing inventory of Manufactured Products and Components, including work in
process and raw materials to the extent specifically identified for Cerus and,
to the extent not deemed obsolete.  Notwithstanding the foregoing, Cerus shall
have no obligation to purchase any such inventory to the extent that it exceeds
Cerus’ forecasted requirements for the four-month period after such expiration
or termination, unless otherwise agreed in writing by the Parties.

 

Section 6.2                                   Technology Transfer and Technical
Assistance.   Subject to the terms and conditions of the License Agreement and
the Restructuring Agreement, Baxter shall promptly transfer to Cerus all
technical information pertaining to the manufacturing and quality testing of the
Manufactured Products (including without limitation, Bills of Materials, SOPs
for manufacturing quality assurance and quality control, design history files
and batch records, and including HUD, CER, etc. documents, technical reports and
regulatory submissions) and provide to Cerus technical experts to assist,
consult and cooperate with technical personnel of Cerus or its manufacturing
sublicensee in the design, production, inspection and maintenance of the
Manufactured Products.  Cerus may make requests for technical assistance during
the Term of this Agreement, however, not to exceed two such requests a calendar
year and one such request

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

for each manufacturing change Baxter may introduce.  Cerus has the rights to use
such information provided by Baxter in accordance with the terms of the License
Agreement.  Cerus shall pay the reasonable traveling, living and other related
expenses of such technicians of Baxter as agreed between the Parties, and Cerus
shall pay for such services on an hourly rate (excluding travel time) equal to $
[ * ] (US) per day per person.  Baxter shall arrange at the request of Cerus for
the visit of Cerus’ technical personnel to the offices or plants or any other
facilities of Baxter for the study of manufacturing processes, practices,
testing shipment and know-how used by Baxter in the manufacture of the
Manufactured Products as provided for under the License Agreement.  In no event
will Baxter technicians be expected to meet or travel for Cerus to a country for
which the U.S. Department of State has issued a travel advisory recommending
U.S. citizens leave or avoid traveling to such country at that time.

 

Section 6.3                                   Compliance with Laws.  Each Party
will comply with all applicable laws, rules, ordinances and regulations of any
governmental entity or regulatory agency governing the Manufacturing Services to
be provided hereunder.  No Party will take any action in violation of any
applicable law, rule, ordinance or regulation that could result in liability
being imposed on the other Party.  Baxter will comply at all times with then
current ISO standards and then current Good Manufacturing Practices (cGMP) and
maintain related certification.

 

Section 6.4                                   Relationship of the Parties. 
Baxter shall and will remain at all times an independent contractor of Cerus in
the performance of all Manufacturing Services hereunder.  In all matters
relating to this Agreement, each Party hereto will be solely responsible for the
acts of its employees and agents, and employees or agents of one Party shall not
be considered employees or agents of the other Party.  No Party will have any
right, power or authority to create any obligation, express or implied, on
behalf of any other Party nor shall either Party act or represent or hold itself
out as having authority to act as an agent or partner of the other Party, or in
any way bind or commit the other Party to any obligations.  Nothing in this
Agreement is intended to create or constitute a joint venture, partnership,
agency, trust or other association of any kind between the parties or persons
referred to herein.

 

Section 6.5                                   Purchase of Equipment; Leasing of
Facilities.  Upon termination of Baxter’s obligations under this Agreement,
Cerus may elect to purchase any equipment, instruments, tools, ties and molds
dedicated to the manufacturing of the Manufactured Products at Baxter’s net book
value of such items. Cerus may also elect to lease from Baxter those portions of
facilities dedicated to the manufacturing of the Manufactured Products;
provided, however, that if Baxter intends to close down such facility in its
entirety, Baxter will so notify Cerus at the time that Baxter provides its
termination notice or at the relevant [ * ] date referred to in Section 4.1(b)
hereof in the event of Baxter’s non-exercise of its option to extend, in which
case Baxter shall not be required to lease any portion of such facilities to
Cerus.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

Article 7

Confidentiality

 

Section 7.1                                   Confidential Information.  All
information and materials containing information provided by any Party to
another relating to this Agreement, including but not limited to customer
requirements, lists, preferences and methods of operation, the technology, any
know-how, data, process, or technique of any Party relating to such Party’s
products, and any research project, work in process, future development,
scientific, engineering, or manufacturing information, know-how, designs,
drawings, management information reports and other computer-generated reports,
financial information, pricing policies and details, details of contracts,
operational methods, plans or strategies, business acquisition plans, and the
business affairs of such Party, whether in oral, graphic or written form, as the
case may be, are and shall be treated as confidential, provided such information
and materials are clearly marked as “confidential” and, if verbal, are specified
as “confidential” at the time of disclosure and reduced to writing and marked
“confidential” within thirty (30) days after disclosure (“Confidential
Information”).  Among other things, Confidential Information shall include
confidential or proprietary information or materials of third parties and the
Parties’ respective affiliates, that are in the possession of one of the Parties
and provided pursuant to this Agreement.  It is understood and agreed that the
Systems have been co-developed by Cerus, which may disclose or use information
concerning the Systems as it deems appropriate in the exercise of its rights
under this Agreement; provided that information concerning Baxter’s proprietary
plastics formulations and radio frequency heat sealing processes shall remain
the Confidential Information of Baxter.

 

Section 7.2                                   Obligations.  Except as expressly
authorized by prior written consent of the disclosing Party, the receiving Party
shall:

 

(a)                                  limit access to any Confidential
Information of the disclosing Party received by it to its, its affiliates’,
sublicensees’ and distributors’ employees, agents, representatives, and
consultants who have a need-to-know in connection with this Agreement and the
rights and obligations of the Parties hereunder, and who are under appropriate
non-use and non-disclosure restrictions which are at least as restrictive as
those set forth herein;

 

(b)                                 safeguard all Confidential Information of
the disclosing Party received using a reasonable degree of care, but not less
than that degree of care used by the receiving Party in safeguarding its own
similar information or material; and

 

(c)                                  use the Confidential Information of the
disclosing Party only for the purposes and in connection with the performance of
such Party’s obligations set forth in this Agreement.

 

Section 7.3                                   Exceptions to Confidentiality. 
Notwithstanding Section 7.2, the Parties’ obligations of confidentiality and
non-use shall not apply to any particular information or materials that the
receiving Party can demonstrate:

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

(a)                                  was, at the time of disclosure to it, in
the public domain;

 

(b)                                 after disclosure to it, is published or
otherwise becomes part of the public domain through no fault of the receiving
Party;

 

(c)                                  was received after disclosure to it from a
third party who had a lawful right to disclose such information or materials to
it;

 

(d)                                 was required to be disclosed to any
regulatory body having jurisdiction over the receiving Party or any of its
respective affiliates, sublicensees or customers;

 

(e)                                  that disclosure is necessary by reason of
applicable legal, accounting or regulatory requirements beyond the reasonable
control of the receiving Party; or

 

(f)                                    is subsequently developed by the
receiving Party independently of the information received from the disclosing
Party.

 

In the case of any disclosure pursuant to Sections 7.3(d) or 7.3(e), to the
extent practical, the receiving Party shall notify the disclosing Party in
advance of the required disclosure and shall use commercially reasonable efforts
to assist the disclosing Party in obtaining a protective order, if available,
covering such disclosure.  If such a protective order is obtained, such
information and materials shall continue to be deemed to be Confidential
Information.

 

Notwithstanding Section 7.2. Cerus shall have the right to disclose Confidential
Information of Baxter to its attorneys, accountants, actual or potential sources
of financing, and actual or potential investors or acquirers under appropriate
non-use and non-disclosure restrictions which are at least as restrictive as
those set forth herein.

 

Section 7.4                                   Use of Certain Information. 
Except as otherwise set forth in this Agreement or the Trademark License
Agreement, entered into concurrently herewith, no Party shall, without the
appropriate Party’s prior written consent, use the names, service marks or
trademarks of another Party as trademarks or use such names, service marks or
trademarks to suggest any affiliation, sponsorship, endorsement or
recommendation.  All employees, agents, representatives and consultants of each
Party and its Affiliates and sublicensees shall be required to comply with the
terms of this Section 6, and each Party, as applicable, shall be responsible for
any breach thereof and the performance or non-performance of each such party.

 

Section 7.5                                   No Publicity.  Except as required
by law, no Party shall originate any news release or other public announcement
relating to this Agreement or the terms hereof without the prior written
approval of the other Party; provided, however that any Party to this Agreement
may provide public information concerning this transaction to the extent
necessary or appropriate to comply with applicable securities laws and/or
customary corporate communications processes.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

7.6                               Equitable Remedies.  Each Party acknowledges
that if it, its Affiliates or their respective employees, agents,
representatives, or consultants breach (or attempt to breach) the obligations
set forth in this Article 6, the other Party will suffer immediate and
irreparable harm, it being acknowledged that legal remedies are inadequate. 
Accordingly, if a court of competent jurisdiction should find that any such
Party has breached (or attempted to breach) any such obligations, such Party
shall not oppose the entry of an appropriate order compelling performance by
such Party and restraining it from any further breaches (or attempted breaches).

 

Article 8

Indemnification; Insurance; Liability Limitation

 

Section 8.1                                   Indemnification.

 

(a)                                  Intellectual Property Indemnification by
Baxter.  Baxter will indemnify, defend and hold harmless Cerus and its
Affiliates, and their respective officers, directors, agents, and employees 
(collectively, with respect to Cerus, the “Indemnified Parties”) from and
against any Damages arising out of or relating to any claim from any third party
that Baxter’s plastics, subassemblies, such as bags, tubing and connectors, or
manufacturing or packaging processes for the Manufactured Products infringe,
misappropriate or violate any Patent, copyright, trade secret, confidential
information or other intellectual property of any third party.

 

(b)                                 Exceptions to Baxter Intellectual Property
Indemnification.  Baxter shall have no indemnification obligations under Section
8.1(a) with respect to any infringement relating to:

 

(i)                                     any infringement due to any
specification that is different than the Product Specifications and such
infringement would not have existed but for the difference between the
specifications and the Product Specifications or due to the failure of the
Manufactured Products to meet the Product Specifications;

 

(ii)                                  Cerus’ direction, without Baxter’s
approval, to any Person to use the Manufactured Products in a manner contrary to
label copy approved by Baxter of the Manufactured Products for the inactivation
of pathogens in blood products and the infringement is caused by such contrary
use; or

 

(iii)                               the combination, incorporation or use of any
Manufactured Products by Cerus with Cerus’ or any third party’s product(s), or
the use of such combined or incorporated Manufactured Products by Cerus’
customers, if such infringement would not have existed but for such combination
or incorporation of the Manufactured Products by Cerus with or into any such
Cerus product or any other third party product, or the use of such combined or
incorporated product by Cerus’ customers, except for combinations,
incorporations or use specified by Baxter for use of the Manufactured Products.

 

(c)                                  Intellectual Property Indemnification by
Cerus.  Cerus will indemnify, defend

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

and hold harmless Baxter and its Affiliates, and their respective officers,
directors, agents, and employees  (collectively, with respect to Baxter, the
“Indemnified Parties”) from and against any Damages arising out of or relating
to any claim from any third party that Cerus’ proprietary amotosalen (S-59) or
S-303 compounds, or any design change or specification not approved by Baxter,
infringes, misappropriates or violates any Patent, copyright, trademark, trade
secret, confidential information or other intellectual property right of any
third party (provided that such design change or specification is different than
the Product Specifications and such infringement, misappropriation or violation
would not have existed but for the difference between the specifications and the
Product Specifications).

 

(d)                                 Other Indemnification by Baxter. Baxter will
indemnify, defend and hold harmless Cerus and its Affiliates, and their
respective officers, directors, agents, and employees  (collectively, with
respect to Cerus, the “Indemnified Parties”) from and against any Damages
arising out of or relating to any claim from any third party that defective
Manufactured Product, negligence or willful misconduct of Baxter, or acts or
omissions of Baxter that would constitute a Breach, have created Liabilities to
the third party.

 

(e)                                  Other Indemnification by Cerus.  Cerus will
indemnify, defend and hold harmless Baxter and its Affiliates, and their
respective officers, directors, agents, and employees  (collectively, with
respect to Baxter, the “Indemnified Parties”) from and against any Damages
arising out of or relating to any claim from any third party (other than claims
of infringement of Patent, copyright, trademark, trade secret, confidential
information or other intellectual property right) that Cerus’ or its
distributors’, resellers’ or Affiliates’ sale, offer for sale, import,
manufacture, use or distribution of Manufactured Products, or use of such
Manufactured Products by customers of Cerus, has created Liabilities to the
third party; except to the extent the claim is encompassed within Baxter’s
obligation to indemnify pursuant to Section 8.1(d), above.

 

Section 8.2                                   Procedure for Indemnification -
Third Party Claims.

 

(a)                                  Promptly after receipt by an Indemnified
Party of notice of the commencement of any Proceeding against it, the
Indemnified Party shall notify the other Parties obligated to indemnify such
Indemnified Party (the “Indemnifying Party”) of the commencement of the claim.

 

(b)                                 If any Proceeding referred to in Section
8.2(a) is brought against an Indemnified Party and it gives notice to the
Indemnifying Party of the commencement of the Proceeding, the Indemnifying Party
shall, upon written notice given within thirty (30) days after the Indemnified
Party’s notice is given, be entitled to assume the defense of the Proceeding. 
If the Indemnifying Party elects to assume the defense of a Proceeding, the
Indemnified Party shall turn the Proceeding over to the Indemnifying Party, who
shall, at its own expense, assume the defense of the Proceeding and the
Indemnified Party shall have the right (but not the obligation) to participate,
at its own expense, in the defense thereof by counsel of its own choice, and
shall cooperate with and assist the Indemnifying Party in connection with the
defense or contest, but the Indemnifying Party shall retain control thereof and
have final authority to determine all

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

matters in connection therewith.  Notwithstanding the foregoing, (i) the
Indemnifying Party shall have the right to control the defense, litigation and
settlement of the action only if the Indemnifying Party has agreed in writing to
be responsible for all costs, expenses, judgments and liabilities connected with
the claim, (ii) the Indemnifying Party shall not enter into any settlement of
any Proceeding unless such settlement is contingent upon obtaining a general
release in form and substance acceptable to the Indemnified Party releasing the
Indemnified Party from all Liabilities in such Proceeding, and (iii) the
Indemnifying Party shall not enter into any settlement of any Proceeding if such
settlement grants any injunctive or equitable relief unless the Indemnified
Party has consented in writing to such settlement.

 

Section 8.3                                   Definitions.

 

As used herein, a “Breach” shall mean a breach of a covenant, obligation or
other provision of this Agreement, and such breach will be deemed to have
occurred if there is or has been one or more misstatements or inaccuracies in,
or one or more failures to perform or comply with, any representation, warranty,
covenant, obligation or other provision of this Agreement.

 

As used herein, “Damages” shall mean all Liabilities, obligations, losses,
damages, deficiencies, assessments, judgments, costs, expenses (including,
without limitation, reasonable attorneys’ fees and costs and expenses incurred
in investigating, preparing, defending against or prosecuting any Proceeding).

 

As used herein, “Liabilities” means any debts, obligations, duties or
liabilities of any nature, whether known or unknown, and whether accrued,
contingent or otherwise.

 

As used herein, “Proceeding” means any third-party action, arbitration, audit,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any governmental body or arbitrator.

 

Section 8.4                                   Baxter Insurance.  Baxter shall
carry appropriate levels of insurance coverage consistent with its commercially
reasonable business practices.

 

Section 8.5                                   Cerus Insurance.  Cerus shall
carry appropriate levels of insurance coverage consistent with its commercially
reasonable business practices.

 


SECTION 8.6                                   LIMITATION ON LIABILITY.  IN NO
EVENT SHALL ANY PARTY BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES
REGARDLESS OF WHETHER SUCH PARTY SHALL BE ADVISED, SHALL HAVE OTHER REASON TO
KNOW, OR IN FACT SHALL KNOW OF THE FOREGOING, IN EXCESS OF [ * ] U.S. DOLLARS
(U.S. $[ * ]) IN THE AGGREGATE UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

Article 9

Miscellaneous

 

Section 9.1                                   Governing Law.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Illinois.

 

Section 9.2                                   Assignment and Delegation.

 

(a)                                  No Assignments Except as Permitted. No
Party may assign any of its rights under this Agreement other than assignments
to a Permitted Assignee, except with the prior written consent of the other
Party. That Party shall not unreasonably withhold its consent. “Permitted
Assignees” include an Affiliate of the assigning Party and a third party to whom
the assigning Party transfers substantially all of the products, business and
services to which this Agreement relates and who assumes all obligations of the
assigning party under this Agreement and has the capability to perform such
obligations. All other assignments of rights are prohibited under this
subsection, whether they are voluntary or involuntary, by merger, consolidation,
dissolution, operation of law, or any other manner. For purposes of this
Section, (i) a “change of control” is deemed an assignment of rights; and (ii)
“merger” refers to any merger in which a Party participates, regardless of
whether it is the surviving or disappearing corporation.

 

(b)                                 No Delegations. No Party may delegate any
performance under this Agreement.

 

(c)                                  Ramifications of Purported Assignment or
Delegation. Any purported assignment of rights or delegation of performance in
violation of this Section is void.

 

Section 9.3                                   Successors and Assigns.  This
Agreement inures to the benefit of, and is binding upon, the successors and 
assigns of the Parties hereto.

 

Section 9.4                                   Entire Agreement; Amendments. 
This Agreement, the Restructuring Agreement and the Concurrent Agreements
contain the entire understanding of the Parties with regard to the subject
matter contained herein and thereon, and supersede all prior agreements or
understandings between Cerus and Baxter with respect to the subject matter of
this Agreement, the Restructuring Agreement and the Concurrent Agreements.  This
Agreement will not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the Parties.

 

Section 9.5                                   Force Majeure.  Neither Party will
be deemed in default if delayed or prevented from performing its obligations
under this Agreement, in whole or in part, due to an act of God, fire, flood,
explosion, civil disorder, strike, lockout or other labor trouble, material
shortages of utilities, equipment, materials or facilities, delay in
transportation, breakdown or accident, riot, war, terrorist attack or other
cause beyond its control (a “Force Majeure Event”); provided that it shall
resume full performance of this Agreement as soon as practicable following the
conclusion of the Force Majeure Event.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

Section 9.6                                   Interpretation; No Strict
Construction.  Article titles and headings to Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  The language used in this
Agreement shall be deemed to be the language chosen by the Parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any Party hereto.

 

Section 9.7                                   Partial Invalidity. If any
provision of this Agreement, or the application thereof, is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions of this Agreement will in no way be effected, impaired or
invalidated, and to the extent permitted by applicable law, any such provision
will be restricted in applicability or reformed to the minimum extent required
for such provision to be enforceable.

 

Section 9.8                                   No Third Party Beneficiary.  This
Agreement will not confer any rights or remedies on any person other than the
Parties hereto and their respective successors and permitted assigns.

 

Section 9.9                                   Counterparts.  This Agreement may
be executed in one or more counterparts (and by facsimile), all of which shall
be considered one and the same agreement, and shall become effective when one or
more coun­ter­parts have been signed by each of the Parties and delivered to the
other parties.

 

Section 9.10                            Notices.  Wherever under this Agreement
one Party is required or permitted to give written notice to the other, such
notice will be deemed given if made in accordance with the terms of the License
Agreement.

 

Section 9.11                            Nonwaiver.  No alleged waiver,
modification or amendment to this Agreement shall be effective against either
Party hereto, unless in writing, signed by the Party against which such waiver,
modification or amendment is asserted, and referring specifically to the
provision hereof alleged to be waived, modified or amended.  The failure or
delay of either Party to insist upon the other Party’s strict performance of the
provisions in this Agreement or to exercise in any respect any right, power,
privilege, or remedy provided for under this Agreement shall not operate as a
waiver or relinquishment thereof, nor shall any single or partial exercise of
any right, power, privilege or remedy preclude other or further exercise
thereof, or the exercise of any other right, power, privilege, or remedy;
provided, however, that the obligations and duties of either Party with respect
to the performance of any term or condition in this Agreement shall continue in
full force and effect.

 

Section 9.12                            Alternative Dispute Resolution.  The
Parties will attempt to settle any claim or controversy arising out of this
Agreement through good faith negotiations and in the spirit of mutual
cooperation.  Any issues that cannot be resolved will be referred to a senior
management representative from each of the Parties who has the authority to
resolve the dispute.  In the event such senior management representatives cannot
resolve the dispute, the dispute will be submitted to binding arbitration for
resolution.  Any such proceedings shall be conducted at the place of the
principal office of the respondent in accordance with Commercial Arbitration
Rules of the American Arbitration Association (“AAA”).  Any such proceedings
shall be

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

conducted at the place of the principal office of the respondent in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).  Any such dispute or controversy shall be arbitrated before a single
arbitrator selected in accordance with the rules of the AAA.  The arbitrator’s
decision shall be final and binding upon the parties.  The parties shall be
entitled to full discovery in any such arbitration.  Each party shall bear one
half of the cost of such arbitration, unless the arbitrator otherwise allocates
such costs.  Judgment on the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.  Nothing in this Section will prevent
either Party from resorting to judicial process if injunctive relief from a
court is necessary to prevent serious and irreparable injury to one Party or to
others.

 

Section 9.13                            Joint and Several Liability.  BHSA and
BHC’s obligations and liability under this Agreement shall be joint and several,
including without limitation, with respect to each such party’s indemnification
obligations under Article 8.

 

Section 9.14                            Availability of Injunction.  Baxter and
Cerus agree that any breach, or threatened breach, of this Agreement by one
Party could cause irreparable damage to the other Party.  The Parties agree
that, in the event of such breach, or threatened breach, the Parties shall have,
in addition to any and all remedies of law, the right to an injunction, specific
performance as well as all other equitable relief to prevent the violation of
any obligations hereunder without the necessity of any proof of actual damages
or the posting of a bond or other security.  The Parties further agree that any
action pursuant to this Section can and shall be brought in the state or federal
courts located in Chicago, Illinois or San Francisco, California.  The Parties
hereby consent to the jurisdiction of such state or federal courts over such
disputes and hereby waive and agree not to raise any and all defenses to the
exercise of jurisdiction by such state or federal courts, including without
limitation, personal jurisdiction, improper venue and forum non conveniens.

 

{Signature Page to Follow}

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first set forth
above.

 

BAXTER HEALTHCARE CORPORATION

 

BAXTER HEALTHCARE S. A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Greisch

 

 

By:

/s/ U. Eisenring

 

 

 

 

 

 

Name:

John Greisch

 

 

Name:

U. Eisenring

 

 

 

 

 

 

Title:

Corporate Vice President and CFO

 

 

Title:

Corporate Counsel, Baxter Healthcare

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ B. Lenzlinger

 

 

 

 

 

 

 

Name:

B. Lenzlinger

 

 

 

 

 

 

 

Title:

Finance Director

 

 

 

 

 

CERUS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Claes Glassell

 

 

 

 

 

 

 

 

 

Name:

Claes Glassell

 

 

 

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

S-1

--------------------------------------------------------------------------------


 


EXHIBIT A

 

Product Specifications and Control Plan Requirements

Platelet System

 

 

Baxter will manufacture all Manufactured Products in accordance with the
specifications and plans in Product Control Specifications, Bills of Materials,
Manufacturing Process Flows, Manufacturing Plans, Control Plans and Procedures
related to the Manufactured Products, including the following:

 

 

•                  Product Control Specifications

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

•                  Bills of Materials

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

•                  Manufacturing Process Flows

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

•                  Manufacturing Control Plans

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

•                  Illuminator Plans

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RBC Components

 

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 


STANDARD COST OF GOODS FOR PLATELET SYSTEM

 

 

PLATELET KIT COST ESTIMATE:

 

 

 

 

 

Volume Assumptions

 

[ * ]

 

[ * ]

 

Unit cost in €

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

MATERIAL

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

LABOR

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

OVH

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

C/LOSS

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

TOTAL COST IN €

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Estimated Standard Cost of Goods for Plasma System

 

 

PLASMA KIT COST ESTIMATE:

 

 

 

 

 

 

 

 

 

 

 

Volume Assumptions

 

[ * ]

 

[ * ]

 

Unit cost in €

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

MATERIAL

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

LABOR

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

OVH

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

C/LOSS

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

TOTAL COST IN €

 

[ * ]

 

[ * ]

 

 

Assumptions relating to Exhibits C and D:

 

1. Cost estimates as of 1/05 in EUROs

2. Platelets reflects materials cost increase per [ * ] budget

3. Future materials cost increase estimated at [ * ]

4. Platforms costed as standalone volumes

5. Reflects current FlowCAD cost of [ * ] (no investment [ * ])

6. Reflects reduction in equipment depreciation in outer years

7. Potential future cost improvement opportunities:

- [ * ]

- [ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Quality Obligations

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 


EXHIBIT E-1

 


QUALITY OBLIGATIONS FOR MEDICAL DEVICES

 

It is the intent of this agreement to establish a joint commitment to quality
and reliability between Cerus Corporation and Baxter Healthcare Corporation as a
supplier/contract manufacturer.

 

To ensure the successful delivery of Cerus’ quality requirements and to meet
regulatory commitments, Cerus Corporation and Baxter Healthcare Corporation
shall collaborate to ensure a quality product and robust development of medical
devices as follows:

 

Cerus Responsibilities

 

For the purchase of products referred to by this contract, Cerus Corporation
agrees to provide:

 

•                                          Product specifications

•                                          Timely response to change requests
submitted by Baxter Healthcare Corporation

•                                          Feedback from any complaints received
by Cerus to Baxter

 

Baxter Supplier Responsibilities

 

For the manufacture of medical device products referred to by this contract,
Baxter shall be responsible for the following deliverables per Baxter practices:

 

•                                          Manufacturing and control under ISO
9001, including design control.

•                                          Manufacturing information suitable
for Chemistry Manufacturing and Control (CMC) section submissions, including
process, controls, specifications, control data, stability data.

•                                          Process Failure Modes Effects
Analysis (FMEA) that identifies key product/process characteristics.

•                                          Demonstration of ongoing application
of Statistical Process Control for key product/process characteristics defined
by Baxter.

•                                          Process Validation Studies with
production equivalent products, either at the start of production or prior to
any significant process changes.

•                                          Corrective and Preventive Action
program to respond to product failures, complaints, and other investigations.

•                                          Production samples upon request at
Cerus’ expense.

•                                          Retain samples from each lot
manufactured to be maintained by Baxter.

•                                          Sharing of Quality data as noted
above relative to the products being purchased.

•                                          Development and maintenance of
Component Master Record and Component History Record per Baxter procedures.

•                                          Timely notification to Cerus of any
regulatory inspections (TÜV or other compliance inspections).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

•                                          Copies of current TÜV ISO
certifications for all manufacturing facilities where product is made. 
Notification if such certification is lost for a product specific facility.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

Quality Obligations Components

 

It is the intent of this agreement to establish a joint commitment to quality
and reliability between Cerus Corporation and Baxter Healthcare Corporation as a
supplier/contract manufacturer.

 

To ensure the successful delivery of Cerus’ quality requirements and to meet
regulatory commitments, Cerus Corporation and Baxter Healthcare Corporation
shall collaborate to ensure a quality product and robust development of
components to medical devices as follows:

 

Cerus Responsibilities

 

For the purchase of components referred to by this contract, Cerus Corporation
agrees to provide:

 

•                                          Product specifications

•                                          Timely response to change requests
submitted by Baxter Healthcare Corporation

•                                          Feedback from any complaints received
by Cerus to Baxter

 

Baxter Supplier Responsibilities

 

For the manufacture of medical device products referred to by this contract,
Baxter shall be responsible for the following deliverables per Baxter practices:

 

•                                          Manufacturing and control suitable
for medical device components.

•                                          Manufacturing information suitable
for Chemistry Manufacturing and Control (CMC) section submissions, including
process, controls, specifications, control data, stability data.

•                                          Process Failure Modes Effects
Analysis (FMEA) that identifies key product/process characteristics.

•                                          Demonstration of ongoing application
of Statistical Process Control for key product/process characteristics defined
by Baxter.

•                                          Process Validation Studies with
production equivalent components, either at the start of production or prior to
any significant process changes.

•                                          Corrective and Preventive Action
program to respond to product failures, complaints, and other investigations.

•                                          Production samples upon request at
Cerus’ expense.

•                                          Retain samples from each lot
manufactured to be maintained by Baxter.

•                                          Sharing of Quality data as noted
above relative to the products being purchased.

•                                          Development and maintenance of
Component Master Record and Component History Record per Baxter procedures.

•                                          Timely notification to Cerus of any
regulatory inspections (TÜV or other compliance inspections).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 


EXHIBIT F

 


EUROPEAN TERRITORY

 

AUSTRIA

BELGIUM &

LUXEMBUOURG

BOSNIA-HERCEGOVINA,
CROATIA, KOSOVO, MACEDONIA, ROMANIA, SLOVENIA, SERBIA & MONTENEGRO

BULGARIA

CZECH REPUBLIC

DENMARK

ESTONIA

FINLAND

FRANCE

GERMANY

GREECE

HUNGARY

ICELAND

IRELAND

ITALY

LATVIA

LITHUANIA

NORWAY

POLAND

PORTUGAL

SLOVAK REPUBLIC

SPAIN

SWEDEN

SWITZERLAND

THE NETHERLANDS

TURKEY

UK

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------